DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chbat (US 6,038,724 cited in IDS).
Regarding claim 1, Chbat teaches figure 1 teaches a washing machine comprising: 
a spin tub (basket 104) provided to be rotatable and into which laundry is introduced; 
a driving system including a motor (motor 108) and configured to rotate the spin tub; and 

configured to: 
control the driving unit to rotate the spin tub at a first rotational speed, 
control the driving unit to rotate the spin tub at a second rotational speed, and 
identify a weight of the laundry based on the second rotational speed and an acceleration at a time of changing a rotational speed of the spin tub from the first rotational speed to the second rotational speed.
Chbat teaches at least two readings of the rotational speed of the clutch outer housing-basket assembly are taken by a velocity or position sensor 130 during the acceleration phase thereby suggesting at lease configured  to control the driving unit to rotate the spin tub at a first rotational speed and control the driving unit to rotate the spin tub at a second rotational speed.[col 3 lines 14-45]
However, Chbat is silent to the weight of the laundry being identified based on a second rotational speed and an acceleration at a time of changing a rotational speed of a spin tub from the first rotational speed to the second rotational speed.
Chbat teaches at least two readings of the rotational speed of the clutch outer housing-basket assembly are taken by a velocity or position sensor 130 during the acceleration phase. The readings are taken to compute the rate of acceleration of the clutch outer housing-basket assembly. The clothes load is estimated using the sensed and calculated acceleration rate and a reading of the motor phase angle sensed, by a motor phase angle sensor 132, during the same period of time that the clutch outer housing-basket assembly speeds were obtained.
It would have been obvious to one of ordinary skill in the art to identify the weight of the laundry based on the second rotational speed and an acceleration at a time of changing a rotational speed of the spin tub from the first rotational speed to the second rotational speed as Chbat teaches a correlation between the acceleration rate and clothes load.[ col 3 lines 14-45]
Regarding claim 2, Chbat teaches plotting the motor's electrical phase angle divided by the angular acceleration of the basket versus load size which signifies a linear relationship between the right Ic as a function of clothes mass (lbs) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to identify the to identify the weight of the laundry based on the acceleration, the second rotational speed, and the base information.[col 6 lines 5-67]
Regarding claim 9, Chbat is silent to the at least one processor is configured to take a measurement of the weight of the laundry at multiple times, and identify the weight of the laundry based on the multiple measurement results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to take a measurement of the weight of the laundry at multiple times, and identify the weight of the laundry based on the multiple measurement results as Chbat teaches at least two readings of the rotational speed of the clutch outer housing-basket assembly are taken by a velocity or position sensor 130 during the acceleration phase to ensure an accurate estimation of the sensed clothes load.[ col 3 lines 14-45]
Regarding claim 10, as Chbat teaches at least two readings of the rotational speed of the clutch outer housing-basket assembly are taken by a velocity or position sensor 130 during the acceleration phase to ensure an accurate estimation of the sensed clothes load, Chbat suggests the at least one processor is configured to control the driving unit to rotate the spin tub at a different speed for each of the multiple times to be an obvious modification.
Regarding claim 11, Chbat teaches Prior to the start of the wash cycle, the motor 108 is not engaged, and the basket 104 and clutch 120 are effectively stationary.  The motor 108 is started as part of the commencement of the wash cycle, and a few milliseconds following the motor startup, the motor reaches constant angular speed, as does an inner clutch 126, which is rigidly attached to a motor shaft 122.  The centrifugal motion impels clutch shoes 124 of the inner clutch 126 to slide radially outwardly into frictional engagement with the outer clutch housing 128.  Once this engagement is accomplished, the 
Regarding claim 12, Chbat teaches motor 108 is coupled to the basket 104 by a belt-and-pulley arrangement 110 and a transmission 112 thereby reading on the driving unit comprises a variable belt interposed between the motor and the spin tub for transmitting a driving power of the motor to the spin tub.[ col 2 lines 30-40]
Claims 3-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chbat (US 6,038,724 cited in IDS), and in further view of Ito (JP 2011-110132 translation cited in IDS)
Regarding claim 3, Chbat is silent to the motor is an asynchronous motor, and wherein the at least one processor is configured to control the driving unit to drive the motor with a first voltage and a first frequency such that the spin tub is rotated at the first rotational speed, and control the driving unit to drive the motor with a second voltage and a second frequency such that the spin tub is rotated at the second rotational speed.
Ito is directed towards a washing machine having a three-phase induction motor. Ito claim 2 teaches control unit continuously changes the start-up acceleration torque Ta (t) by controlling the voltage and the command frequency applied to the motor, or controlling the voltage or the energizing current applied to the motor.[page 5 paragraph 9]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a motor and control unit configured to control the driving unit to drive the motor with a first voltage and a first frequency such that the spin tub is rotated at the first rotational speed, and control the driving unit to drive the motor with a second voltage and a second frequency such that the spin tub is rotated at the second rotational speed as Ito teaches in the cloth amount detection step, while performing rotation control, the average voltage applied to the motor 7 is gradually increased inside the control circuit to shift to high-speed rotation so that the clothes adhere to the inner wall of the drum 3 evenly by centrifugal force.[page 2]
 Regarding claim 4, Ito teaches the motor is controlled by the inverter circuit 24. Therefore, Chbat in view of Ito suggests the driving unit comprises an inverter for controlling a driving of the motor, and wherein the at least one processor is configured to obtain the acceleration and the second rotational speed based on a current output from the inverter to the motor.[page 5]
Regarding claim 5, Chbat in view of Ito teaches in Ito claim 2 control unit continuously changes the start-up acceleration torque Ta (t) by controlling the voltage and the command frequency applied to the motor, or controlling the voltage or the energizing current applied to the motor thereby suggesting the motor is a synchronous motor, and wherein the at least one processor is configured to control the driving unit to drive the motor with a first current such that the spin tub is rotated at the first rotational speed, and control the driving unit to drive the motor with a second current such that the spin tub is rotated at the second rotational speed.
Regarding claim 6, Ito claim 7 teaches a winding temperature estimator for calculating a resistance value of the motor winding by measuring an amount of current flowing when a predetermined voltage is applied to the motor, and estimating a winding temperature from the resistance value, the control unit includes: The detection result of the cloth amount is corrected according to a difference between a winding temperature of the motor estimated by the winding temperature estimating unit and a reference temperature thereby suggesting at least one memory, wherein the memory stores temperature correction information including linear relationship information between each of the acceleration and the 
Regarding claim 7, Ito claim 7 teaches a winding temperature estimator for calculating a resistance value of the motor winding by measuring an amount of current flowing when a predetermined voltage is applied to the motor, and estimating a winding temperature from the resistance value, the control unit includes: The detection result of the cloth amount is corrected according to a difference between a winding temperature of the motor estimated by the winding temperature estimating unit and a reference temperature thereby suggesting the at least one processor is configured to identify the temperature of the motor based on a resistance of a coil of the motor and resistance information stored in the memory.
Regarding claim 8, Ito claim 7 teaches a winding temperature estimator for calculating a resistance value of the motor winding by measuring an amount of current flowing when a predetermined voltage is applied to the motor, and estimating a winding temperature from the resistance value, the control unit includes: The detection result of the cloth amount is corrected according to a difference between a winding temperature of the motor estimated by the winding temperature estimating unit and a reference temperature thereby suggesting the at least one processor is configured to control the driving unit to apply a predefined direct current (DC) voltage to the coil, and measure the resistance of the coil.
Regarding claim 13,  Ito a starting step of increasing the rotation speed of the drum at the starting angular acceleration αa (t) by causing the motor to generate an acceleration torque Ta for a first predetermined time ta after starting the operation for detecting the rotational speed of the drum. And generating a predetermined acceleration torque T1 in the motor after the start-up step to accelerate the rotation of the drum, thereby increasing either the first predetermined rotation speed N1 or the rotation speed Na at the end of the start-up step thereby reading on the at least one processor is configured to control the driving unit to rotate the spin tub at the first rotational speed by applying a first torque and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711